Title: To Thomas Jefferson from Chapman Johnson, 29 March 1822
From: Johnson, Chapman
To: Jefferson, Thomas


Dear Sir,
Richmond
29. March 1822—
I am very sorry that is not in my power to be with you, at the meeting of the visitors, on monday next; I am unexpectedly spancelled, in a criminal prosecution here, from which I cannot be released—Mr Cabell, however, who does me the favor to carry you this letter, will be able to give you more information than I should, as to the proceedings of the legislature and the temper of the members, on the subject of the University—Will you allow me to make a suggestion to you, and through you, to the board, on one subject which will probably claim your attention at the approaching meeting—the rotunda—This building I regard as a necessary part of our plan, and sooner or later it must be erected—But it does not appear to me to be indispensible to the commencement of the institution—If however we had the funds for its immediate completion, I should not hesitate a moment, in thinking that we ought to build it without delay—But in the present condition of our funds, and in the actual state of the public mind, in relation to our institution, I am thoroughly persuaded, that considerations of prudence and of sound policy absolutely forbid us, from contracting for the laying or the making of a single brick for this building at this time, and recommend the appropriation of all our means, to the completion of the buildings already undertaken, and to preparation for putting the University, into immediate operation—If we could come before the legislature, at their next session, with information, that accommodations for ten professors and more than two hundred students were prepared,—that if our debt were paid we should be prepared to open the institution—that the building for the library and other useful purposes, which could be dispensed with in the commencement, would be indispensible in the progress of the institution, if it should prosper,—and, that in that event, it would be necessary at some convenient time, to provide funds for it, I think it not improbable that the debt would be remitted—if  nothing more could be done—But I do believe that if we persist in the erection of this building at this time, we put at great hazard the future patronage of the legislature—and I am exceedingly afraid of exasperating public feeling upon this subject—I know that Mr Cabell entertains the opinion that the erection of this building, at this time, is more generally approved than I suppose it to be—This opinion, however, should be well examined, before it is adopted—The indications of it are calculated to deceive—Our rivals would advise it,  to postpone the time of our commencement, and to multiply the chances of our defeat—Our enemies would advise it for the same reasons;—and many of our friends approve it, because, willing to go all lengths for us themselves, they hope that the legislature may be prevailed upon to sanction it—But I do know that some of our warm friends are decidedly opposed to it;—and depend upon it, we have not a single vote to lose—On the contrary we must make friends, in order to gain the favor of the legislature—Excuse me, if you please—I will waste no more of your time—very respectfully your obt. svtC. Johnson